                               Presentment Date and Time: July 29, 2019 at 12:00 p.m.
                                      Objection Deadline: July 25, 2019 at 5:00 p.m.
ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor and Debtor
  in Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                        Chapter 11
 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                               Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,
                               Debtor.


      NOTICE OF PRESENTMENT OF STIPULATION REGARDING DEBTOR’S
                       Debtor.
        GUARANTY OF LOAN  MADE BY CREDITOR ID WHEEL (FL) LLC

              PLEASE TAKE NOTICE that Robert F.X. Sillerman, the above-captioned debtor

and debtor in possession (the “Debtor”), by his attorneys, Rosen & Associates, P.C., will present

the annexed stipulation dated July 16, 2019 (the “Stipulation”) between the Debtor and ID Wheel

(FL) LLC, to the Honorable Mary Kay Vyskocil, United States Bankruptcy Judge, United States

Bankruptcy Court for the Southern District of New York for signature on July 29, 2019 at 12:00

p.m. (Eastern Time) (the “Presentment Date”).

              PLEASE TAKE FURTHER NOTICE that objections, if any, to the entry of the

Stipulation must be made in writing and conform to the Federal Rules of Bankruptcy Procedure

and the Local Bankruptcy Rules for the Southern District of New York, shall set forth with
specificity the grounds therefor, and be filed with the Bankruptcy Court electronically in

accordance with General Order M-399 (General Order M-399 and the Current Guidelines –

Electronic Filing Dated December 15, 2011 can be found at www.nysb.uscourts.gov, the official

website for the Bankruptcy Court) by registered users of the Bankruptcy Court’s case filing system

and, by all other parties in interest, on a CD or other electronic media containing the document in

.pdf format (with a hard copy delivered directly to Judge Vyskocil’s Chambers), and served in

accordance with general order M-399 upon (i) Rosen & Associates, P.C., attorneys for the Debtor,

747 Third Avenue, New York, NY 10017-2803, Attn.: Sanford P. Rosen, Esq.; (ii) the Office of

the United States Trustee for Region 2, U.S. Federal Office Building, 201 Varick Street, Suite

1006, New York, NY 10014, Attn.: Richard Morrissey, Esq.; and (iii) any parties required to be

served under any applicable Bankruptcy Rule or Local Bankruptcy Rule, so as to be received no

later than 5:00 p.m. on July 25, 2019 (the “Objection Deadline”). Unless objections are received

by the Objection Deadline, the Stipulation may be entered by the Court without a hearing.

Dated: New York, New York
       July 18, 2019


                                             ROSEN & ASSOCIATES, P.C.
                                             Counsel for the Debtor and Debtor
                                              in Possession

                                             By: /s/ Sanford P. Rosen
                                                     Sanford P. Rosen

                                             747 Third Avenue
                                             New York, NY 10017-2803
                                             (212) 223-1100




                                                2
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
                                                             :
In re:                                                       :   Chapter 11
                                                             :
Robert Francis Xavier Sillerman                              :   Case No. 17-13633 (MKV)
aka Robert F.X. Sillerman,                                   :
aka Robert F. Sillerman,                                     :
aka Robert X. Sillerman,                                     :
                                    Debtor.                  :
------------------------------------------------------------ x

               SO-ORDERED STIPULATION REGARDING DEBTOR’S
           GUARANTY OF LOAN MADE BY CREDITOR ID WHEEL (FL) LLC

        WHEREAS, on March 17, 2017, Robert F.X. Sillerman (the “Debtor”) entered into the

Amended and Restated Full Guaranty (the “Guaranty”), whereby the Debtor agreed to severally,

absolutely, and unconditionally guarantee the borrowings of IDL Wheel Tenant, LLC

(“Borrower”) pursuant to the Construction Loan Agreement, dated November 16, 2012, as

amended from time to time (the “Construction Loan Agreement”), by and between Borrower,

as borrower, and ID Wheel (FL) LLC (“Lender”), as lender; and

        WHEREAS, on December 27, 2017, various petitioning creditors filed an involuntary

petition under chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”) against

the Debtor; and

        WHEREAS, on March 1, 2018, this Court entered an order converting the involuntary

chapter 7 case filed against the Debtor to a case under chapter 11 of the Bankruptcy Code; and

        WHEREAS, on August 24, 2018, this Court entered an order establishing 5:00 p.m. on

October 1, 2018 as the deadline by which proofs of claim against the Debtor for claims arising

prior to March 1, 2018 must be filed; and
        WHEREAS, on September 25, 2018, Lender timely filed a proof of claim against the

Debtor (the “Proof of Claim”) based on the Debtor’s Guaranty of Borrower’s obligations under

the Construction Loan Agreement, which obligations, as of the filing of the Proof of Claim, were

scheduled to mature no later than December 31, 2018 (the “Maturity Date”); and

       WHEREAS, on December 29, 2018, this Court entered the So-Ordered Stipulation

Regarding Debtor’s Guaranty of Loan Made by Creditor ID Wheel (FL) LLC [Dkt. No. 168], by

which the Lender and Debtor agreed to extend the Maturity Date through at least March 31, 2019

(the “First Construction Loan Extension”); and

       WHEREAS, on May 16, 2019, this Court entered the So-Ordered Stipulation Regarding

Debtor’s Guaranty of Loan Made by Creditor ID Wheel (FL) LLC [Dkt. No. 320], by which the

Lender and Debtor agreed to extend the Maturity Date through at least June 30, 2019 (the “Second

Construction Loan Extension”); and

       WHEREAS, Borrower has requested an additional extension of the Maturity Date through

at least July 31, 2019 (the “Third Construction Loan Extension”), and Lender is prepared to

agree to the Third Construction Loan Extension on certain conditions, including that the Debtor

obtain an order of this Court approving a stipulation providing that the Third Construction Loan

Extension is without prejudice to the Lender’s rights under the Guaranty; and

        WHEREAS, the parties anticipate further extensions of the Maturity Date might be

necessary.

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

Lender and the Debtor, by and through their respective undersigned counsel, which agreement,

once so-ordered by the Court, shall constitute an order of the Court, as follows:




                                                -2-
       1.      Extensions of the Maturity Date agreed to in writing between the Debtor and Lender

through and including January 31, 2020, including without limitation the Third Construction Loan

Extension, are without prejudice to each party’s rights and obligations under the Guaranty.

       2.      Pursuant to the Guaranty’s terms, Lender’s agreement to the Third Construction

Loan Extension shall be without prejudice to each party’s rights and obligations under the

Guaranty.

       3.      The Debtor and Lender each expressly reserve and do not waive any rights pursuant

to applicable law, the Guaranty, the Construction Loan Agreement, or related agreements or

documents regarding the validity and enforceability of the Guaranty and Proof of Claim.

       4.      This so-ordered Stipulation shall be effective immediately upon entry,

notwithstanding any Bankruptcy Rule to the contrary.



                                    [signature page follows]




                                               -3-
 STIPULATED AND AGREED:

 Dated: July 16, 2019                Dated: July 16, 2019

 WILLKIE FARR & GALLAGHER LLP        ROSEN & ASSOCIATES, P.C.
 Attorneys for ID Wheel (FL) LLC     Attorneys for Robert F.X. Sillerman

 By: /s/ Alan J. Lipkin              By: /s/ Sanford P. Rosen
         Alan J. Lipkin, Esq.                Sanford P. Rosen, Esq.

 787 Seventh Avenue                  747 Third Avenue
 New York, New York 10019            New York, New York 10017-2803
 Telephone: (212) 728-8000           Telephone: (212) 223-1100
 Facsimile: (212) 728-8111           Facsimile: (212) 223-1102




SO-ORDERED:

This __ day of July 2019


UNITED STATES BANKRUPTCY JUDGE




                                   -4-
